Citation Nr: 1521239	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  06-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than March 28, 2002 for the grant of service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1971 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reopened and granted entitlement to service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement, and assigned an initial 30 percent rating, effective from March 28, 2002.  The Veteran appealed the assigned effective date that service connection was awarded.

In July 2007, the Veteran testified before the undersigned Veterans Law Judge at Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board has remanded the matter on appeal in November 2007, October 2008 and April 2009, to the RO for procedural matters involving intertwined claims for clear and unmistakable error in April 1982 and September 1990 rating decisions that denied entitlement to service connection for to service connection for a left hip disorder.  While the Veteran initiated appeals as to the January 2009 denial of his claims regarding clear and unmistakable error he failed to submit a timely substantive appeal following a March 2010 statement of the case.  As such, the January 2009 rating decision is considered final, and the claims regarding allegations of clear and unmistakable error are no longer on appeal.  38 U.S.C.A. § 7105 (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement service connection for left hip disability in January 1982, and his claim was denied in an unappalled April 1982 rating decision.  
 
2.  The Veteran sought to reopen his previously denied claim for entitlement service connection for left hip disability in April 1990.  The RO's September 1990 rating decision reopened the previously denied claim, but confirmed and continued the denial of the underlying claim.  Additional evidence was received in November 1990, and the RO considered that evidence but declined to reopen the previously denied claim in a December 1990 notice letter. 

2.  On March 28, 2002, the RO received the Veteran's informal request to reopen his claim of entitlement to service connection for left hip disability, and it was continuously prosecuted thereafter. 

3.  There is no document in the claims file dated prior to March 28, 2002, and subsequent to the last final denial to reopen the claim for entitlement to service connection for left hip disability in December 1990, which can be construed as a claim, formal or informal, for entitlement to service connection for left hip disability.


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2002, for the grant of service connection for left hip disability have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

Earlier Effective Date 

The Veteran seeks entitlement to an effective date earlier than March 28, 2002, for the award of service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement (left hip disability).  For the reasons that follow, the Board concludes that the evidence of record preponderates against entitlement to an earlier effective date. 

The Veteran's primary theory of entitlement to an earlier effective date is that April 1982 and September 1990 rating decisions were clear and unmistakable erroneous in denying entitlement to service connection for a left hip disability.  As noted in the Introduction, the claims regarding allegations of clear and unmistakable error were denied in a January 2009 rating decision and the Veteran initated an appeal by filing a notice of disagreement.  The Veteran, however, failed to submit a timely sustentative appeal following the issuance of a March 2010 statement of the case.  As such, the January 2009 rating decision is final and the Veteran's contention of clear and unmistakable error in those earlier rating decisions is no longer on appeal, 38 U.S.C.A. § 7105, and the Board will not address his contentions pertaining to that question as the matters are not properly on appeal. 

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met); Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit declined to reverse interpretation in Rodriguez that an informal claim must be written) (non-precedential). 

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  VA means all organization units of the Department of Veterans' Affairs.  38 C.F.R. § 1.9(b)(1).

 Here, the Veteran originally filed his claim for entitlement to service connection for left hip disability in January 1982.  In an April 1982 rating decision, VA denied service connection for left hip disability.  The Veteran did not appeal the decision.  He sought to reopen his previously denied claim in April 1990.   In a September 1990 rating decision, VA reopened the previously denied claim, but confirmed and continued the denial of the underlying claim.  

The Veteran submitted additional evidence in the form of a private medical statement in November 1990.  VA considered the additional evidence but declined to reopen the Veteran's previously denied claim.  The Veteran was notified of this decision in a December 1990 notice letter.  It was noted that the November 1990 private medical statement, while new evidence, was not material evidence to the claim because it failed to establish aggravation of the Veteran's pre-existing condition by his period of service.  The Board notes that in a December 1990 correspondence, the Veteran stated he was concerned that the private medical statement had not been taken into consideration by the RO.  The RO responded in a January 1991 letter that the Veteran's claim for left hip disability had been previously addressed in the December 1990.  Notably, in neither the December 1990 nor January 1991 correspondence does the Veteran express disagreement with denial of his claim in the 1990 rating decision.  The Board finds that the Veteran did not appeal the 1990 rating decision.

On March 28, 2002, VA received the Veteran's correspondence in which he indicated his request to reopen his previously-denied claim for entitlement to service connection for left hip disability.  VA did not receive a formal application regarding his request to reopen his previously-denied claim; however, the RO adjudicated the Veteran's claim in an August 2004 rating decision and awarded entitlement to service connection for a left hip disability, effective from March 28, 2002, the date of receipt of the Veteran's claim to reopen. 

The RO's 1982 and 1990 rating decisions are final.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.1103.  The Veteran submitted his informal request to reopen his claim of service connection on March 28, 2002.  The record does not reflect that VA received any other statement by the Veteran or his representative received between the December 1990 decision and the March 28, 2002 informal claim, which might indicate the Veteran's intent to submit an application to reopen his claim.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date for a grant of service connection after a final disallowance can be no earlier than the date of receipt of the claim to reopen.  Here, March 28, 2002 is the date of receipt of the Veteran's informal request to reopen his claim.  As such, the assignment of an effective date prior to March 28, 2002 is not warranted for the award of service connection for left hip disability.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 28, 2002 for the award of service connection for Legg-Calve-Perthes disease, left hip, status-post total hip replacement, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


